        Case 3:17-cv-00272-KGB Document 115 Filed 11/19/20 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                            EASTER DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

CLEO WATKINS, et al.                                                                    PLAINTIFFS

v.                                 Case No. 3:17-cv-00272-KGB

LAWRENCE COUNTY, ARKANSAS, et al.                                                    DEFENDANTS

                                               ORDER

       Before the Court are three motions filed by plaintiffs Cleo Watkins, Pyles Family Farms

LLC, Victor Hutcherson, Alevlla Hutcherson, Helen Knight, Michael Watkins, Betty Watkins, and

George Carney: a motion to strike and exclude from trial testimony of Brad Smithee and certain

untimely exhibits; a second motion to exclude from trial certain untimely exhibits; and an omnibus

motion in limine (Dkt. Nos. 67, 74, 77). Defendants Lawrence County, Arkansas; John Thomison,

in his official capacity as County Judge of Lawrence County; and William Powell, Donald Richey,

Lloyd Clark, Heath Davis, Ernest Briner, Ronald Ingram, Tracy Moore, Kenney Jones, and Alex

Latham, in their official capacities as members of the Lawrence County Quorum Court responded

in opposition to these motions (Dkt. Nos. 70, 82, 84), and plaintiffs filed replies to two of those

responses (Dkt. Nos. 80, 87). Also before the Court is defendants’ motion in limine (Dkt. No. 72).

Plaintiffs responded in opposition to this motion (Dkt. No. 86). For the following reasons, the

Court grants in part and denies in part these motions (Dkt. Nos. 67, 72, 74, 77).

       I.       Plaintiffs’ Motions

       Plaintiffs have filed three separate motions to strike or exclude various testimony and

exhibits from trial (Dkt. Nos. 67, 74, 77). Plaintiffs list all of the witnesses, anticipated testimony,

and documents they seek to exclude from trial in their omnibus motion in limine (Dkt. No. 77, ¶

2). The list of witnesses, anticipated testimony, and documents includes: Dr. Shawkat Ali (Dkt.
        Case 3:17-cv-00272-KGB Document 115 Filed 11/19/20 Page 2 of 15




No. 46, 47); Brad Smithee and the associated affidavit of Mr. Smithee (Dkt. Nos. 55-6, 67, 68);

affidavit of Mr. Thomison and February 2019 Rudimentary Survey by Lawrence County and

unidentified individuals (Dkt. Nos. 55-12, 67, 68); chart titled “RAINFALL EVENTS OVER .5”

RELEVANT TO FLOOD DATES 2/13/2008 – 8/29/2018” (Dkt. Nos. 55-13, 67, 68); chart titled

“RAINFALL TOTALS NEAR EGYPT, AR FROM 2008 TO 2018” (Dkt. Nos. 55-14, 67, 68);

image titled “USGS O7O7738O Cache River at Egypt, AR” (Dkt. Nos. 55-15, 67, 68); 19

photographs allegedly taken by Mr. Thomison in February 2019 (Dkt. Nos. 74; 74-1, at 2-20; 75);

2016 Sullivan and Associates Engineering Report (Dkt. Nos. 74; 74-1, at 21-35; 75); 2018 Sullivan

and Associates Engineering Report (Dkt. Nos. 74; 74-1, at 36-42; 75); undated newspaper article

(Dkt. Nos. 74; 74-1, at 43-5; 75); chart titled “RAINFALL EVENTS OVER .5” RELEVANT TO

FLOOD DATES 2/13/2008 – 8/29/2018” (Dkt. Nos. 74; 74-1, at 48-58; 75); chart titled

“RAINFALL TOTALS NEAR EGYPT, AR FROM 2008 TO 2018” (Dkt. Nos. 74; 74-1, at 59-

67; 75) and attendant graphs; and, with the exception of Mr. Thomison and Mr. Latham, all

witnesses vaguely identified by Lawrence County in defendants’ response to plaintiffs’

Interrogatory No. 1 (Dkt. No. 67-2, at 1-4). The Court will consider each motion in turn.

               A.      Motion To Strike And Exclude From Trial Testimony Of Brad
                       Smithee and Certain Untimely Exhibits

       Plaintiffs ask this Court to strike from the record Mr. Smithee’s affidavit and exclude from

trial Mr. Smithee’s opinions and testimony concerning the bridge drawing attached to the affidavit

(Dkt. No. 68, at 1-2). Plaintiffs argue that Mr. Smithee’s proposed testimony is not admissible

under the pertinent Federal Rules of Evidence and violates several Federal Rules of Civil

Procedure (Id., at 2). Plaintiffs assert that defendants are improperly attempting to use Mr. Smithee

as an expert witness (Id., at 3-7). Additionally, plaintiffs argue that Mr. Smithee was not timely

identified as a potential witness to provide a meaningful opportunity to depose him (Id., at 7-8).

                                                 2
         Case 3:17-cv-00272-KGB Document 115 Filed 11/19/20 Page 3 of 15




Finally, plaintiffs maintain that defendants never disclosed a number of exhibits—specifically,

exhibits 6, 12, 13, 14, and 15 to defendants’ statement of facts in support of their motion for

summary judgment—to plaintiffs during discovery that they now wish to use in support of their

motion for summary judgment and, presumably, at trial (Dkt. Nos. 55-6; 55-12; 55-13; 55-14; 55-

15; 68, at 8-9).

        In response, among other matters, defendants argue that they are not attempting to use Mr.

Smithee as an expert witness and that his affidavit and testimony are admissible under the Federal

Rules of Evidence (Dkt. No. 71, at 2-3). Defendants maintain that they correctly and timely

identified Mr. Smithee and K.L. Smith—the individual who made the bridge drawing—in their

amended answers and responses to request for production of documents tendered to plaintiffs on

June 7, 2019 (Id.). Defendants also argue that the remaining challenged exhibits are admissible

under various Federal Rules of Evidence (Id., at 3-5).

        In reply, plaintiffs argue that defendants’ interrogatory responses were untimely as they

came almost a year after plaintiffs sent interrogatories and requests for production to defendants

on July 13, 2018 (Dkt. No. 80, at 1-2). Plaintiffs also argue that defendants have not procured any

testimony from K.L. Smith and that plaintiffs could not have deposed K.L. Smith since they were

never provided his or her full name or contact information (Id., at 4). Plaintiffs maintain that

defendants failed to authenticate the bridge drawing prior to the Court’s consideration as required

by the Federal Rules of Evidence (Id., at 5). Additionally, plaintiffs reassert that defendants have

a duty to provide them with materials defendants wish to use at trial during discovery, not after

(Id., at 5-6).

        As an initial matter, the Court does not consider defendants’ interrogatory responses to be

untimely. The discovery deadline was moved several times in this matter in response to motions



                                                 3
         Case 3:17-cv-00272-KGB Document 115 Filed 11/19/20 Page 4 of 15




from the parties (Dkt. Nos. 20; 21; 22; 26; 27; 28; 31; 34; 35; 41; 43). The discovery deadline was

eventually extended to July 22, 2019, and defendants provided interrogatory responses prior to this

deadline. Plaintiffs filed no motion to compel earlier responses. Accordingly, the Court denies

plaintiffs’ motion on the grounds that defendants provided untimely responses. The Court will

consider the other grounds asserted in plaintiffs’ motion.

                        1.     Mr. Smithee’s Affidavit And Testimony

        Mr. Smithee was not disclosed as an expert witness prior to the Court’s June 19, 2019,

deadline for disclosing expert witnesses, but plaintiffs argue that Mr. Smithee clearly offers expert

opinion testimony about the bridge drawing based on “scientific, technical, or other specialized

knowledge” (Dkt. Nos. 67, ¶¶ 7-9; 68, at 3). Defendants maintain that Mr. Smithee is not an expert

witness and deny that he lacks qualifications as a lay witness to testify about the bridge drawing

(Dkt. No. 70, ¶ 3). Defendants state that Mr. Smithee’s affidavit simply contains facts gleaned

from the Arkansas Department of Transportation (“ARDOT”) bridge file for the at-issue bridge

(Dkt. No. 71, at 3). Defendants argue that these records are admissible in a number of ways,

including Federal Rule of Evidence 803(6) and 803(8) (Id.). Defendants also argue that Mr.

Smithee, as an ARDOT employee and custodian of these records, can demonstrate that the records

including the drawing of the bridge are kept in the course of ARDOT’s regularly conducted

business for the State of Arkansas and are also properly admissible as public records (Dkt. Nos.

55-6, ¶ 1; 71, at 3).

        The Court denies, in part, and grants, in part, plaintiffs’ motion to strike Mr. Smithee, his

affidavit, and his testimony (Dkt. No. 67). Mr. Smithee was disclosed as a witness during

discovery, before the discovery deadline, and plaintiffs were informed that he was an ARDOT

employee. There is no record evidence before the Court that plaintiffs ever requested to depose



                                                 4
        Case 3:17-cv-00272-KGB Document 115 Filed 11/19/20 Page 5 of 15




Mr. Smithee. The Court will not strike him as a witness in this matter. For these same reasons, to

the extent plaintiffs seek to exclude K.L. Smith as a witness in this matter, the Court denies such

a request. Mr. Smith was disclosed as a witness during discovery, before the discovery deadline,

and plaintiffs were informed that he was an ARDOT employee. There is no record evidence before

the Court that plaintiffs ever requested to depose Mr. Smith. The Court will not strike him as a

witness in this matter.

       Based on the record before the Court, the matters addressed in Mr. Smithee’s affidavit fall

within the general description of Mr. Smithee’s knowledge as a witness. It is not clear to the Court

that any portion of Mr. Smithee’s affidavit requires him to testify as an expert witness. The Court

will not strike Mr. Smithee’s affidavit in this matter.

       To the extent defendants intend to rely upon Mr. Smithee as an expert witness from whom

defendants intend to seek expert testimony, the Court agrees that Mr. Smithee was not timely

disclosed as an expert witness, and the Court will not permit him to offer expert testimony.

Plaintiffs may make contemporaneous objections at trial, to the extent plaintiffs contend Mr.

Smithee attempts to offer expert testimony, and the Court will rule on those objections.

                          2.   Additional Challenged Documents

       Plaintiffs also ask the Court to strike from the record, refuse to consider in its summary

judgment review, and exclude from trial exhibits 12, 13, 14, and 15 to defendants’ statement of

facts in support of their motion for summary judgment on the grounds that these documents were

not provided to plaintiffs in discovery (Dkt. Nos. 55-12; 55-13; 55-14; 55-15; 67, ¶¶ 10-11). Citing

Federal Rules of Civil Procedure 16, 26(a), 26(e), and 37(c)(1), plaintiffs maintain they have met

their burden to exclude these exhibits since they were not given to plaintiffs in discovery (Dkt.

Nos. 68, at 8; 80, at 5-6). Though defendants do not contest plaintiffs’ claim that these documents



                                                  5
        Case 3:17-cv-00272-KGB Document 115 Filed 11/19/20 Page 6 of 15




were not provided in discovery, defendants state that these documents are admissible under the

Federal Rules of Evidence (Dkt. No. 71, at 3-4).

       Exhibit 12 contains an affidavit from separate defendant Mr. Thomison and a photograph

featuring Mr. Thomison that purports to show three inches or less difference between the surface

elevation of the West Cache River Slough from the upstream side versus the downstream side

(Dkt. Nos. 55-12; 71, at 3). Defendants argue that exhibit 12 is admissible because Mr. Thomison

is a named defendant who was deposed and is also the topic of the photograph (Dkt. No. 71, at 3).

Defendants maintain that Exhibit 12 does “not contain any new facts which could possibly

prejudice the Plaintiffs.” (Dkt. No. 71, at 3). The affidavit plaintiffs seek to strike was submitted

by John Thomison, a named defendant who was deposed (Id.). Plaintiffs do not appear to claim

prejudice or surprise with respect to the information presented, only perhaps as to the photograph

itself. The Court denies plaintiffs’ motion to strike the affidavit of Mr. Thomison. To the extent

plaintiffs seek to strike the photograph attached to Mr. Thomison’s affidavit, the Court denies

without prejudice plaintiffs’ motion to strike but states that, in ruling on the pending motions for

summary judgment, the Court did not consider the photograph. At the trial of this matter, the

Court will permit all parties or no parties to introduce demonstrative exhibits not disclosed during

discovery. The rules will apply equally to all parties. The Court will permit counsel to confer and,

if necessary, for plaintiffs to renew their motion to strike this photograph prior to trial. The Court

will make a ruling on the use of demonstrative exhibits prior to trial.

       Exhibit 13 contains a chart titled “RAINFALL EVENTS OVER .5” RELEVANT TO

FLOOD DATES 2/13/1008 – 8/29/2018” purporting to show relevant flood dates and rain events

during that time period (Dkt. Nos. 55-13; 71, at 4). Exhibit 14 contains a chart titled “RAINFAL

TOTALS NEAR EGYPT, AR FROM 2008 TO 2018” purporting to show rainfall totals near



                                                  6
         Case 3:17-cv-00272-KGB Document 115 Filed 11/19/20 Page 7 of 15




Egypt, Arkansas, during that time period (Dkt. Nos. 55-14; 71, at 4). Exhibit 15 contains an image

titled “USGUS 07077380 Cache River at Egypt, AR” appearing to be from the United States

Geological Service’s (“USGS”) website and purporting to show a USGS gage reading for the

USGS gage in Egypt, Arkansas (Dkt. Nos. 55-15; 71, at 4). Defendants characterize exhibits 13,

14, and 15 as “readily findable public information” and argue that the Federal Rules of Evidence

are not designed to exclude such evidence (Id.).

        Again, plaintiffs do not appear to claim prejudice or surprise with respect to the information

presented by Exhibit 13, 14, and 15, only perhaps as to the documents and formats themselves.

The Court denies without prejudice plaintiffs’ motion to strike Exhibit 13, 14, and 15 but states

that, in ruling on the pending motions for summary judgment, the Court did not consider Exhibit

13, 14, and 15. At the trial of this matter, the Court will permit all parties or no parties to introduce

demonstrative exhibits not disclosed during discovery. The rules will apply equally to all parties.

The Court will permit counsel to confer and, if necessary, for plaintiffs to renew their motion to

strike these documents prior to trial. The Court will make a ruling on the use of demonstrative

exhibits prior to trial.

                B.         Plaintiffs’ Second Motion To Exclude From Trial Certain Untimely
                           Exhibits

        Plaintiffs’ second motion to exclude from trial certain untimely exhibits seeks to exclude

the following documents: 19 photographs allegedly taken by Mr. Thomison in February 2019

(Dkt. Nos. 74; 74-1, at 2-20; 75); 2016 Sullivan and Associates Engineering Report (Dkt. Nos. 74;

74-1, at 21-35; 75); 2018 Sullivan and Associates Engineering Report (Dkt. Nos. 74; 74-1, at 36-

42; 75); undated newspaper article (Dkt. Nos. 74; 74-1, at 43-45; 75); chart titled “RAINFALL

EVENTS OVER .5” RELEVANT TO FLOOD DATES 2/13/2008 – 8/29/2018” (Dkt. Nos. 74;

74-1, at 48-58; 75); and chart titled “RAINFALL TOTALS NEAR EGYPT, AR FROM 2008 TO

                                                   7
        Case 3:17-cv-00272-KGB Document 115 Filed 11/19/20 Page 8 of 15




2018” and attendant graphs (Dkt. Nos. 74; 74-1, at 59-67; 75). Plaintiffs move to exclude these

documents, alleging that defendants failed to disclose them in discovery pursuant to Federal Rules

of Civil Procedure 16, 26(a), 26(e), and 37(c) (Dkt. No. 75, at 2-4). Plaintiffs allege that defendants

knew of these documents during the discovery period but only provided these documents for the

first time on September 17, 2019, after the close of discovery (Id.). Defendants concede that they

disclosed these documents to plaintiffs on September 17, 2019, but argue that the challenged

documents are innocuous, self-descriptive, and should be admitted (Dkt. No. 83, at 1). Defendants

argue that no controversial factual background surrounds any of these documents and assert that

they receive no benefit from providing these documents outside of the scheduling order’s

discovery period (Id., at 3). Further, defendants maintain that they offered plaintiffs any discovery

plaintiffs chose to utilize regarding the documents and exhibits belatedly produced, and plaintiffs

chose to do nothing (Id.).

       Defendants argue that Mr. Thomison’s photographs are descriptive, easily authenticated,

and simply factual (Id., at 1). Defendants maintain that no discovery was needed to clarify these

photos, that plaintiffs failed to depose Mr. Thomison, and that testimony about Mr. Thomison’s

photographs requires no expertise (Id., at 2). The Court denies without prejudice plaintiffs’ motion

to strike Mr. Thomison’s photographs. At the trial of this matter, the Court will permit all parties

or no parties to introduce demonstrative exhibits not disclosed during discovery. The rules will

apply equally to all parties. The Court will permit counsel to confer and, if necessary, for plaintiffs

to renew their motion to strike these photographs prior to trial. The Court will make a ruling on

the use of demonstrative exhibits prior to trial.




                                                    8
        Case 3:17-cv-00272-KGB Document 115 Filed 11/19/20 Page 9 of 15




        Defendants argue that the two engineering reports concern the Willow Slough Drainage

District and should be admitted as evidence regarding flooding on the Cache River (Dkt. No. 83,

at 2). Mr. Sullivan, the author of the reports, is deceased, and the documents are being offered to

show that the vast majority of farmers believe that dredging of the Cache River is the primary way

to prevent flooding and show that the drainage districts spend their tax dollars in support of such

projects (Id.). Based on the parties’ descriptions of these documents, these documents do not

appear to be demonstrative exhibits. Consequently, the Court grants plaintiffs’ motion to strike

the two engineering reports concerning the Willow Slough Drainage District for use as exhibits at

the trial of this matter based on the Court’s understanding that the documents, their existence, and

the substance of the documents were not disclosed during discovery and that the documents were

not equally available to both sides.

        Defendants argue that the newspaper articles are benign and self-descriptive (Dkt. No. 83,

at 3). The Court concludes that the failure to disclose the articles at an earlier time was

substantially justified. The articles were equally available to both sides and thus the failure to

disclose is also harmless. See Fed. R. Civ. P. 37(c)(1); see also S.L. ex rel. Lenderman v. St. Louis

Metro. Police Dep't Bd. of Comm'rs, Case No. 4:10-CV-2163 CEJ, 2012 WL 3564030, at *9 (E.D.

Mo. Aug. 17, 2012), aff’d in part, appeal dismissed in part sub nom. S.L. ex rel. Lenderman v. St.

Louis Metro. Police Dep’t Bd. of Police Comm’rs, 725 F.3d 843 (8th Cir. 2013). At this time, the

Court denies plaintiffs’ motion to strike the newspaper articles based on the timing of their

disclosure. The Court takes no position on whether the articles are admissible as evidence at trial

and will rule on any contemporaneous objections made to the newspaper articles’ admissibility as

evidence at trial.




                                                 9
        Case 3:17-cv-00272-KGB Document 115 Filed 11/19/20 Page 10 of 15




        Defendants argue that the charts plaintiffs seek to exclude each state the scientific

information utilized to create them (Dkt. No. 83, at 2). Defendants maintain that these charts and

graphs are instructive, relevant, non-prejudicial, factual, and well-sourced (Id., at 3). It is unclear

to the Court whether these charts plaintiffs seek to exclude are based on information previously

known and discussed during discovery conducted in this matter. As a result, at this time, the Court

denies without prejudice plaintiffs’ motion to strike these charts. At the trial of this matter, the

Court will permit all parties or no parties to introduce demonstrative exhibits not disclosed during

discovery. The rules will apply equally to all parties. The Court will permit counsel to confer and,

if necessary, for plaintiffs to renew their motion to strike these charts prior to trial. The Court will

make a ruling on the use of demonstrative exhibits prior to trial.

                C.      Plaintiffs’ Omnibus Motion In Limine

        In their omnibus motion in limine, plaintiffs recount all witnesses, anticipated testimony,

and documents they have moved to exclude from trial (Dkt. No. 77, ¶ 2). In addition, plaintiffs

move to exclude all witnesses vaguely identified by defendants in their response to plaintiffs’

Interrogatories No. 1 with the exception of Mr. Thomison and Mr. Latham (Dkt. Nos. 67, at 1-4;

77, ¶¶ 2(n), 4-7). Plaintiffs also request that the Court prevent defendants or any defense witness

from mentioning or testifying about the witnesses, testimony, and documents plaintiffs seek to

exclude (Dkt. No. 77, ¶ 8). Citing Federal Rule of Evidence 403, plaintiffs argue such testimony

would confuse the issues, mislead the jury, waste time, unduly delay the trial, and result in

substantial and unfair prejudice to plaintiffs (Id., ¶ 9). Additionally, plaintiffs argue that allowing

any defense witness to mention or reference these items would ignore discovery violations and

substantially prejudice plaintiffs’ ability to prosecute their case (Id., ¶ 10). Plaintiffs maintain that

defendants’ responses identified hundreds of individuals for the first time within the last month of



                                                   10
        Case 3:17-cv-00272-KGB Document 115 Filed 11/19/20 Page 11 of 15




discovery, and plaintiffs characterize this “witness dump” as “too little, too late” (Dkt. No. 78, at

2). Plaintiffs assert that defendants never provided any reason for this late witness dump and state

that allowing hundreds of witnesses to testify at this trial is “frankly unrealistic” (Id., at 3-4).

Additionally, plaintiffs state that defendants have not explained how any of the potential

information these witnesses could provide is separate and distinct from the testimony of their

already-identified witnesses (Id., at 4).

        Defendants deny that the Court should exclude witnesses other than Mr. Thomison and Mr.

Latham (Dkt. No. 84, ¶ 2). Defendants note that plaintiffs had approximately a month within the

Court’s scheduled window for discovery upon receiving this list of witnesses but never requested

to depose any witness (Dkt. No. 85, at 1). Defendants maintain that they must call numerous

witnesses with knowledge to rebut the theories and assumptions to be made by plaintiffs’ expert

witnesses (Id., at 3).

        The Court has ruled on specific separate motions in limine and arguments raised by

plaintiffs with respect to excluding certain witnesses, anticipated testimony, and documents. As

to the remainder of plaintiffs’ omnibus motion in limine, the Court denies without prejudice the

remainder of plaintiffs’ omnibus motion in limine. The Court declines to make the blanket ruling

plaintiffs seek.   Instead, plaintiffs may renew their motion to exclude specific witnesses,

anticipated testimony, and documents, and after hearing from defendants in response, the Court

will issue specific rulings (Dkt. No. 77). Likewise, the Court declines to make the blanket Federal

Rule of Evidence 403 ruling plaintiffs seek, without understanding more about the context of this

dispute and the anticipated testimony, evidence, and argument. Plaintiffs may renew their motion

as to specific anticipated testimony, evidence, and argument, and after hearing from defendants in

response, the Court will issue specific rulings.



                                                   11
        Case 3:17-cv-00272-KGB Document 115 Filed 11/19/20 Page 12 of 15




        II.     Defendants’ Motion In Limine

        Defendants move to restrict plaintiffs’ testimony in this case regarding crop losses such

that no plaintiff should be allowed to testify about any specific crop losses for any specific year on

any specific field which they have farmed (Dkt. No. 72, ¶ 4). Defendants state that plaintiffs have

relied upon expert witness Jim Grisham as the basis to support their claimed damages (Id., ¶ 1).

Defendants state that plaintiffs will rely solely upon the testimony and appendices of Mr.

Grisham’s expert report to establish their damages and have refused to provide answers to specific

questions about dates of flood events, years, or seasons in which crops were lost (Id., ¶ 2).

Defendants also assert that separate plaintiffs Cleo Watkins and Michael Watkins indicated in their

deposition that they kept accurate records of their losses and would provide those records to

supplement their deposition (Id., ¶ 3). Defendants assert that plaintiffs have failed to provide these

records to date and that it does not appear as if they will provide any additional documentation

about crop losses (Id.). Relying on Federal Rule of Evidence 403, defendants argue that plaintiffs’

testimony about farming losses should be excluded because of unfair prejudice (Dkt. No. 73).

Defendants argue that it would be unfair for plaintiffs to testify at trial concerning crop losses when

they have failed or refused to provide any facts about crop losses in the discovery process (Id.).

        In response, plaintiffs assert that they will offer testimony about lost crops at trial because

it is a part of the context of the case (Dkt. No. 86, at 2). Plaintiffs state that the depositions of Cleo

Watkins, Michael Watkins, and Mr. Grisham disclosed substantial facts about plaintiffs’ crops,

fields, and losses, citing to numerous portions of those depositions (Id., at 2-3). Additionally,

plaintiffs argue that defendants have not shown any surprise or prejudice suffered by the contested

testimony (Id., at 3). Plaintiffs claim that they will not seek lost crops as damages at trial and

therefore had no duty to provide information regarding lost crops in discovery (Id., at 3-4).



                                                   12
        Case 3:17-cv-00272-KGB Document 115 Filed 11/19/20 Page 13 of 15




Plaintiffs note that defendants will have the opportunity to cross examine each plaintiff about their

lost crop claims at trial (Id., at 4). Plaintiffs state that any prejudice that might accrue to defendants

from the mention of crop losses when fair market rental value are the damages sought can be fixed

by a limiting instruction to the jury (Id., at 5). Plaintiffs argue that defendants’ interrogatories and

requests for production did not clearly seek information about “farming losses” or “crops losses”

(Id.). Finally, plaintiffs state that the Court should allow all plaintiffs to testify freely about facts

personally known to them (Id., at 7).

        Based upon the Court’s review, in written discovery, defendants asked and plaintiffs

responded in pertinent part as follows:

        Interrogatory No. 7: For each plaintiff, please state the number of acres in crop
        production for any year for which the plaintiff will claim a loss of income from
        agricultural profits attributable to the bridge.

        Response: Plaintiffs object to this interrogatory since it seeks disclosure of an
        expert opinion prior to the deadline for disclosure of expert opinions. Plaintiffs will
        timely supplement this response once their expert(s) render their opinion(s).

        Interrogatory No. 9: Please provide dates when each plaintiff’s crop land in
        Craighead County has flooded to the point that it led to a loss in income for that
        year.

        Response: Plaintiffs object to this interrogatory since it seeks disclosure of an
        expert opinion prior to the deadline for disclosure of expert opinions. Plaintiffs will
        timely supplement this response once their expert(s) render their opinion(s).

        Interrogatory No. 10: Please state the total number of acres and crop type lost due
        to flooding, attributable to County Road 717 Bridge for each plaintiff.

        Response: Plaintiffs object to this interrogatory since it seeks disclosure of an
        expert opinion prior to the deadline for disclosure of expert opinions. Plaintiffs will
        timely supplement this response once their expert(s) render their opinion(s).

        Interrogatory No. 17: For each plaintiff, please identify by description and plat all
        property which plaintiff contends has been taken by Lawrence County since
        October 10, 2009.




                                                   13
          Case 3:17-cv-00272-KGB Document 115 Filed 11/19/20 Page 14 of 15




          Response: Plaintiffs object to this interrogatory since it seeks disclosure of an
          expert opinion prior to the deadline for disclosure of expert opinions. Plaintiffs will
          timely supplement this response once their expert(s) render their opinion(s).

(Dkt. No. 72-1). Other written discovery requests may have been propounded relating to damages

issues.    The Court cites these requests and responses as examples only.               When providing

supplemental responses to these and other written discovery requests, plaintiffs referred to

information provided by their expert witnesses in all but only a few instances (Dkt. No. 72-1).

From the record before the Court, it does not appear that plaintiffs produced information or

documents specific to farming operations on each plaintiffs’ land in dispute.

          If a question was asked in a written interrogatory, plaintiffs are limited in testifying at trial

to the information disclosed in response to or in a supplemental response to or in deposition

testimony related to the written interrogatory. Plaintiffs will not be permitted to testify at trial to

matters asked about by defendants during discovery but to which plaintiffs did not respond or

provide a written response.

          Further, based on the record before this Court, plaintiffs’ expert only talked to a few

plaintiffs prior to preparing his damages calculations in this case. This Court observed in ruling

on the admissibility of plaintiffs’ expert witness Mr. Grisham’s anticipated testimony about the

quantum of damages the following:

          In making its determination on the admissibility of Mr. Grisham’s anticipated
          testimony, the Court assumes without deciding that each plaintiff is able to show
          damages to a reasonable degree of certainty. The record before the Court on this
          point is limited; Mr. Grisham testified that he talked to only one plaintiff who
          claimed to have suffered damages. Mr. Grisham purports to calculate damages for
          more than one named plaintiff. As a result, the Court will not make a determination
          on this threshold issue at this time on the limited record before it. The Court
          reserves a determination on whether there is sufficient proof that each plaintiff in
          fact suffered damages at all until after the Court hears additional proof.




                                                     14
       Case 3:17-cv-00272-KGB Document 115 Filed 11/19/20 Page 15 of 15




(Dkt. No. 107, at 16). Unless plaintiffs’ experts supplemented testimony and opinions timely, at

trial, plaintiffs’ experts will not be permitted to testify to matters asked by defendants but not

answered by plaintiffs’ experts or testified to by plaintiffs’ experts during the discovery period.

       For these reasons, the Court grants in part and denies in part defendants’ motion in limine,

consistent with the rulings in this Order (Dkt. No. 77).

       III.    Motion for Clarification

       Also pending before the Court is plaintiffs’ motion for clarification (Dkt. No. 109). The

Court’s opinion and order is clear that plaintiffs’ federal takings claims are cognizable under 42

U.S.C. § 1983 (Dkt. No. 108, at 15). Accordingly, the motion for clarification is denied (Id.).

       IV.     Conclusion

       For the above reasons, the Court grants in part and denies in part plaintiffs’ motion to strike

and exclude from trial testimony of Brad Smithee and certain untimely exhibits, second motion to

exclude from trial certain untimely exhibits, and omnibus motion in limine (Dkt. Nos. 67, 74, 77).

The Court also grants in part and denies in part defendants’ motion in limine (Dkt. No. 72).

       It is so ordered this 19th day of November, 2020.



                                                      _______________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                 15
